Title: III. Robert Smith’s Remarks on the Draft, 27 October 1804
From: Smith, Robert
To: Jefferson, Thomas


                  
                     
                        27 Oct. 1804
                     
                  
                  3d. line—thereof—whereof—
                  6h. line &c—until a Bond with sufficient sureties shall be given to the use of the U. States in a sum double &c &c with Condition that no assault &c—&c—
                  12h. & 13h. lines—As the Captains of these vessels may not distinctly know the distinction between a lawful & an unlawful search and between the lawful and unlawful use of the arms on board, would it not be proper that the condition of the Bond should state with precision the kind of searches which ought not to be resisted and in what cases it would be unlawful to use the arms. Besides in point of pleading such precision is necessary; for in a special Replication to a plea of genl performance it would be impossible (as the Bill now is) to assign breaches upon which issues in fact could be joined.
               